Case 1:20-cv-24523-KMW Document 52 Entered on FLSD Docket 11/11/2020 Page 1 of 3




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                    CASE NO.: 1:20—CV—24523—KMW


  GILEAD SCIENCES, INC.,
  GILEAD SCIENCES IRELAND UC,

         Plaintiffs,

  v.

  AJC MEDICAL GROUP, INC., et al.

          Defendants.
                                                         /

        DEFENDANTS, JUAN JESUS SALINA, M.D. CORP. AND JUAN JESUS SALINA’S,
          RESPONSE TO PLAINTIFFS’ EXPEDITED MOTIONS FOR A TEMPORARY
           RESTRAINING ORDER AND PRELIMINARY INJUNCTION, EXPEDITED
      DISCOVERY ORDER, AND HIPAA PROTECTIVE AND CONFIDENTIALITY ORDER

          Pursuant to the Court’s Order, dated 11.03.20 [DE 27], Defendants, Juan Jesus Salina,

  M.D. Corp. and Juan Jesus Salina (“Salina Corp.” and “Dr. Salina,” individually, and the “Salina

  Defendants,” collectively) hereby respond to Plaintiffs, Gilead Sciences, Inc. and Gilead Sciences

  Ireland UC’s (collectively, “Gilead Sciences”), Expedited Motion for a Preliminary Injunction. 1

          1.       Through their Advancing Access® Patient Support Program, 2 Plaintiffs “give

  away,” to eligible uninsured persons, two mediations—TRUVADA for PrEP® and DESCOVY for

  PrEP® (the “PrEP medications”)—that Plaintiffs developed and manufactured, which purport to



  1
   The full title of Plaintiffs’ Expedited Motion is “Expedited Motion for a Temporary Restraining Order and
  Preliminary Injunction, Expedited Discovery Order, and HIPAA Protective and Confidentiality Order” (the
  “Expedited Motion”). The TRO has already been granted [DE 27] and the request for Expedited Discovery has
  already been denied [DE 47]. Therefore, the Salina Defendants address only the request for a Preliminary Injunction.
  2
   The “Advancing Access” program has two components: a Patient Assistance Program (“PAP”), which provides free
  HIV treatment medication to eligible uninsured persons, and a Medication Assistance Program (“MAP”), which
  provides free HIV prevention mediation to eligible uninsured persons. Pls. Mem. Support Expedited Motion, at 6.
Case 1:20-cv-24523-KMW Document 52 Entered on FLSD Docket 11/11/2020 Page 2 of 3




  prevent HIV infections in persons who have been, or who are at risk of being, exposed to the HIV

  virus.

           2.       Plaintiffs allege three layers of fraud by two “interconnected networks,” the

  relevant one of which allegedly operates under Defendant, Doctors United, Inc. First, persons are

  improperly recruited and paid to become patients. Second, those persons are referred to

  healthcare clinics, who prescribe them medically unnecessary and inappropriate PrEP medication.

  Third, the resulting prescriptions are sent to pharmacies, who repackage, and illegally buyback

  from the patients, Gilead’s medication for sale on the black market.

           3.       The Salina Defendants operate a healthcare clinic. Part of their practice involves

  evaluating whether it is medically necessary and appropriate for patients, referred to Salina Corp.

  by Doctors United, Inc., to receive PrEP medication through the MAP, a task they perform

  exercising appropriate medical judgment. They have nothing to do with patient recruitment or

  filling or dispensing the PrEP medications, and they do not have or hold any PrEP medication.

           4.       Thus, the Salina Defendants do not oppose the entry of an “extremely narrow”

  Preliminary Injunction along the lines proposed by Plaintiffs, (Pls.’ Mem. Support Expedited

  Mot., at 3), and they would focus on performing the other medical work they do at Salina Corp. 3

           5.       The balance of the Expedited Motion seeks expedited discovery, which the Salina

  Defendants would oppose, and which the Court has already denied, and entry of a HIPAA

  protective and confidentiality order, which the Salina Defendants do not oppose.




  3
   In any event, Plaintiffs claim they have the “unilateral right” to exclude any healthcare provider, such as the Salina
  Defendants, from participating in their Advancing Access® program, even without the entry of a Preliminary
  Injunction. Mem. Support Expedited Motion, at 4.

                                               KRAVITZ, TALAMO & LEYTON
                                             7600 West 20th Avenue; Suite 213
                                                  Hialeah, Florida 33016
                                                      305.558.5300
Case 1:20-cv-24523-KMW Document 52 Entered on FLSD Docket 11/11/2020 Page 3 of 3




             WHEREFORE, the Salina Defendants hereby indicate their non-opposition to the entry of

  a Preliminary Injunction along the lines proposed by Plaintiffs, as more fully discussed herein.

                                                           Respectfully submitted,

                                                           KRAVITZ, TALAMO & LEYTON
                                                           Attorneys for Defendants, Juan Jesus
                                                           Salina, M.D. Corp. and Juan Jesus Salina
                                                           7600 West 20th Avenue; Suite 213
                                                           Hialeah, Florida 33016
                                                           Telephone: (305) 558-5300
                                                           Facsimile: (305) 557-1934

                                                           By /s/ Daniel L. Leyton
                                                                 Daniel L. Leyton
                                                                 Florida Bar No. 0061824
                                                                 leyton@ktl-law.com


                                           CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

  electronically with the Clerk of Court for the Southern District of Florida, and it is also being

  served on all counsel of record by using the CM/ECF system this 11 day of November 2020. 4

                                                           By /s/ Daniel L. Leyton
                                                                 Daniel L. Leyton




  4
      This response is being filed before noon on 11.11.20, as required by the Court’s Order, dated 11.03.20 [DE 27].

                                                KRAVITZ, TALAMO & LEYTON
                                              7600 West 20th Avenue; Suite 213
                                                   Hialeah, Florida 33016
                                                       305.558.5300
